           Case 1:19-cv-02822-VSB Document 4 Filed 05/07/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                          :
TODD SALLEY, On Behalf of Himself and All :
Others Similarly Situated,                :              Case No. 19-cv-02822-VSB
                                          :
                      Plaintiff,          :
                                          :
       v.                                 :
                                          :
OSIRIS THERAPEUTICS, INC., PETER          :
FRIEDLI, THOMAS KNAPP, WILLI              :
MIESCH, and CHARLES A. REINHART, III, :
                                          :
                      Defendants.         :
                                          :
                                          :
                                          :

                             NOTICE OF VOLUNTARY DISMISSAL

        Notice is hereby given pursuant to Rule 41(a)(1)(A) of the Federal Rules of Civil

Procedure that plaintiff Todd Salley (“Plaintiff”) voluntarily dismisses his individual claims in the

above-captioned action (the "Action") with prejudice as to his individual claims, and without

prejudice as to the claims of the putative class. Because this notice of dismissal is being filed before

service by the defendants of either an answer or a motion for summary judgment, Plaintiff's dismissal

of the Action is effective upon filing of this notice.

Dated: May 7, 2019                                   WEISSLAW LLP

                                                     ____________________________________
                                                     Richard A. Acocelli
                                                     1500 Broadway, 16th Floor
                                                     New York, New York 10036
                                                     Tel: (212) 682-3025
                                                     Fax: (212) 682-3010
                                                     Email: racocelli@weisslawllp.com

                                                     Attorneys for Plaintiff
          Case 1:19-cv-02822-VSB Document 4 Filed 05/07/19 Page 2 of 2



OF COUNSEL:

BRAGAR EAGEL & SQUIRE, P.C.
Melissa A. Fortunato
885 Third Avenue, Suite 3040
New York, New York 10022
Tel: (212) 308-5858
Fax: (212) 486-0462
Email: fortunato@bespc.com

Attorneys for Plaintiff




                                       2
